UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2074


MICHAEL OSEI,

                Plaintiff - Appellant,

          v.

UNIVERSITY OF MARYLAND UNIVERSITY COLLEGE (“UMUC”); THE OFFICE
OF FINANCIAL AID, UMUC; JAVIER MIYARES; JULIE LINDENMEIER;
CLAIRBOURNE W. PATTY; TERRENCE COOPER; LYNETTE O’LEARY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:15-cv-02502-DKC)


Submitted:   February 16, 2017            Decided:   March 3, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Michael Osei, Appellant Pro Se. Christopher Bowie Lord, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Osei seeks to appeal the district court’s order

dismissing his civil complaint against the University of Maryland

University     College   and    certain     employees   of   the     university.

Parties are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal.                  Fed. R. App.

P. 4(a)(1)(A).     However, the district court may extend the time to

file a notice of appeal if a party moves for an extension of the

appeal period within 30 days after the expiration of the original

appeal period and demonstrates excusable neglect or good cause to

warrant an extension.          Fed. R. App. P. 4(a)(5); Washington v.

Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court entered its order on August 15, 2016.                  On

September    15,   2016,    Osei   simultaneously       filed   a    motion   for

reconsideration and a notice of appeal.            Although the notice of

appeal   was    one   day      late,   we   construe     Osei’s     motion    for

reconsideration as a motion for an extension of the appeal period.

     Accordingly, we remand this case to the district court for

the limited purpose of determining whether Osei has demonstrated

excusable neglect or good cause warranting an extension of the 30-




                                       2
day appeal period.   The record, as supplemented, will then be

returned to this court for further consideration.

                                                      REMANDED




                                3